Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 19, 2016

                                     No. 04-14-00897-CV

                   IN THE ESTATE OF WILLIAM THOMAS BOOTH,

                      From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2012-PC-2786
                          Honorable Tom Rickhoff, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Jason Pulliam, Justice

       The court has considered the appellant’s motion for en banc reconsideration, and the
motion is DENIED.


                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2016.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court